DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 9-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2005/0017738) in view of Wooton et al. (2005/0179449).

	With respect to claim 1, Lin et al. teaches a sensor system (Fig. 1A) comprising: a multi-frequency sensor assembly (Fig. 1B) including a single sensor body housing (16) with
 a sensing region circuit (50) and a sensor reader (60) disposed in the sensor body (16), the sensor body (16) configured to be in operational contact with a fluid (oil, [0032]), the sensing region circuit (50) configured to generate different electric fields having different frequencies in the fluid (i.e. as 82 of Fig. 3 will change frequencies until input 1 and 2 are in phase, [0042]), the sensor reader (60) including a processor (as indirectly taught as part of 60).
Lin et al. remains silent regarding configured to examine one or more impedance responses of the sensing region circuit at different frequencies and to determine one or more properties of the fluid based on the one or more impedance responses that are examined.
 4) at different frequencies (i.e. at varying frequencies via an AC signal) and to determine one or more properties [0077-0078] of a fluid based on the one or more impedance responses that are examined [0077-0078].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Lin et al. to include the control logic of the of Wooton et al. because such a modification ensures a monitored fluid is within specified limits, thereby allowing a user to take appropriate action [0091].

With respect to claim 4, Lin et al. teaches a sensor system (Fig. 1A) wherein the single sensor body housing (16) is configured to protect the sensing region circuit (Fig. 2) and the sensor reader (60) from damage caused by temperatures up to 250 degrees Celsius (as the sensor 10 is mounted to and diesel engine, operating when the vehicle is in user, therefore indirectly reading on the claimed “to protect”, insofar as how the “sensor housing body” is structurally defined).

With respect to claim 5, Lin et al. teaches a sensor system (Fig. 1A) wherein the single sensor body housing (16) is configured to operate the sensing region circuit (Fig. 2) and the sensor reader (60) from damage caused by temperatures up to 250 degrees Celsius (as the sensor 10 is mounted to and diesel engine, operating when the vehicle is in user, therefore indirectly reading on the claimed “to operate”, insofar as how the “sensor housing body” is structurally defined).

With respect to claim 6, Lin et al. teaches a sensor system (Fig. 1A) comprising: a multi-frequency sensor assembly (Fig. 1B) including a single sensor body housing (16) with
 a sensing region circuit (50) and a sensor reader (60) disposed in the sensor body (16), the sensor body (16) configured to be in operational contact with an industrial fluid (oil, [0032]), the sensing region circuit (50) configured to generate different electric fields having different frequencies in the fluid (i.e. as 82 of Fig. 3 will change frequencies until input 1 and 2 are in phase, [0042]), the sensor reader (60) including a processor (60).
Lin et al. remains silent regarding configured to examine one or more impedance spectra of the sensing region circuit and to determine one or more properties of the fluid based on the one or more impedance spectra that are examined.
Wooton et al. teaches a similar sensor system that includes a processor (108) configured to examine one or more impedance spectra (IS, [0030]) of a sensing region circuit (as seen in Fig. 4) and to determine one or more properties [0077-0078] of a fluid based on the one or more impedance spectra (IS) that are examined [0077-0078].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Lin et al. to include the control logic of of Wooton et al. because such a modification ensures a monitored fluid is within specified limits, thereby allowing a user to take appropriate action [0091].

With respect to claim 7, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensor reader (60b of the processor) is configured to determine one or more of an amount of contaminants in the fluid (i.e. a percentage of soot, [0007] of Lin et al.) as the one or more 

With respect to claim 9, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensing region circuit (50) is a resonant circuit [0007] for the frequencies of the electric fields generated by the sensing region circuit (Fig. 2) in the fluid (oil).

With respect to claim 10, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensing region circuit (Fig. 2) is configured to generate the electric fields with the resonant frequencies (capable of) being non-harmonic resonant frequencies (as the circuit creates resonate frequencies and therefore those created frequencies are capable of being non-harmonic, insofar as what is structurally recited for defining the circuit and how it creates non-harmonic frequencies).

With respect to claim 11, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensing region circuit (50) is configured to generate the frequencies by sweeping through the frequencies [0036].

With respect to claim 13, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensing region circuit (Fig. 2) includes an inductor-capacitor-resistor (LCR) resonator [0033].
With respect to claim 14, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensor body (16) housing is hermetically sealed from the fluid (as the internal components of the 

With respect to claim 15, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensor body housing (16) is configured to provide radio frequency shielding (i.e. a shielding tube [0031]) to the sensing region circuit (Fig.2).

With respect to claim 16, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensor reader (60) is configured to communicate a digital output signal (as 60 converts the inputted analog signal to a digital signal) to an external controller (via 74) that represents at least one of the impedance spectra (as taught by Wooton et al.) of the modified sensing region circuit or the properties of the fluid (i.e. detected soot, as taught by Lin et al.).

With respect to claim 17, Lin et al. teaches the sensor system (Fig. 1A) wherein the sensor reader (60) is configured to communicate the digital output signal as a signal (74/104) communicated to the external controller [0044] via a wired connection (as indicated by the arrow in Fig. 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2005/0017738) in view of Wooton et al. (2005/0179449), as applied to claim 1, further in view of Kisra et al. (2005/0222775).


Kisra et al. teaches a reader is configured to acquire measurements from a source at a resolution of 16 bit [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Lin et al. to be configured to acquire measurements of the one or more impedance responses from the sensing region circuit of Lin et al. at a resolution of 16 bits, as taught by Kisra et al. because such a modification provides a good compression rate for data transmission, thereby providing accurate and repeatable data transmission between components of the sensor system of Lin et al.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2005/0017738) in view of Wooton et al. (2005/0179449), as applied to claim 1, further in view of Henry et al. (2003/0212509).

With respect to claim 3, Lin et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the sensor reader is configured to acquire measurements of the one or more properties of the fluid at a resolution greater than 16 bit by one or more of filtering or averaging the measurements.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Lin et al. to include the filter of Henry because such a modification improves the accuracy and speed of the sensor and drive signals [0052], thereby improving the sensing abilities of Lin et al..

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2005/0017738) in view of Wooton et al. (2005/0179449), as applied to claim 6, further in view of Chapman et al. (WO 01/27610).

With respect to claim 8, Lin et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensing region circuit is a non- resonant circuit for the frequencies of the electric fields generated by the sensing region circuit in the fluid.
Chapman et al. teaches a similar circuit being a non- resonant circuit (Fig. 2E) for the frequencies of the electric fields generated by a sensing region circuit in a fluid (page 44, 5th para.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the circuit of Lin et al. to be a non-resonant circuit type as taught by Chapman et al. because such a modification improves the detection versatility of Lin et al. by allowing a sensor to test over a broad range of frequencies, thereby allowing the system to identify particular events occurring in the oil (page 44-45).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2005/0017738) in view of Wooton et al. (2005/0179449), as applied to claim 6, further in view of Lvovich et al. (6,577,112).

With respect to claim 12, Lin et al. teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensing region circuit (13) is configured to generate the frequencies by stepping through the frequencies such that discrete frequencies are generated at different times for different, non-zero periods of time.
Lvovich et al. teaches a similar sensor for monitoring lubricants that includes a sensing region circuit (13/19) is configured to generate the frequencies by stepping (Col. 4 lines 15-20) through the frequencies (Fig. 2) such that discrete frequencies (discrete frequency steps, Col. 4 lines 15-20) are generated at different times (as seen in Fig. 2) for different, non-zero periods of time (i.e. a repeated amount of times as the frequency decreases through each step).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the circuit of Lin et al. such that the frequencies a stepped through rather than being swept through, as taught by Lovovich et al. because such a modification provides a level of detail with respect to the sensed fluid, Col. 3 lines 9-13, thereby improving the detection accuracy of Lin et al.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2005/0017738) in view of Wooton et al. (2005/0179449), as applied to claim 6, further in view of Breed et al. (2006/0244581).


Breed et al. teaches a similar reader that has a digital address for communication with an external controller (i.e. a microprocessor that senses address information to another controller for changing the operation of a device [0953]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Lin et al. to include a digital address for communication to an external controller as taught by Breed et al. because Breed et al. teaches such a modification ensures proper communication between devices, thereby improving the communication between those elements.

With respect to claim 19, Lin et al. as modified teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensor reader is configured to provide digital data security for communication between the sensor reader and one or more external controllers.
Breed et al. teaches a similar reader configured to provide digital data security (in the form of applying a specific address [0953] for communication between the sensor reader (i.e. microprocessor) and one or more external controllers (i.e. device with another microprocessor for receiving the addressed signal from the reader).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Lin et al. to include a security digital address for communication to an external controller as taught by Breed et al. because Breed et al. teaches 

With respect to claim 20, Lin et al. as modified teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensor assembly is configured to be powered via ambient energy harvesting.
Breed et al. teaches a similar sensor assembly that is configured to be powered via ambient energy harvesting [0607].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Lin et al. to include the ambient energy harvesting structure as taught by Breed et al. because Breed et al. teaches such a modification improves the sensor of Lin et al. by not requiring a battery to be replaced, while allowing movement of the sensor to power itself [0607].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byington et al. (2005/0104607) which discloses an impedance sensor for oils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853